Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 30, 2007                                                                                    Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
  132983(75)(78)                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
  MICHIGAN DEPARTMENT OF                                                                                            Justices
  TRANSPORTATION,
           Plaintiff-Appellant,
                                                                  SC: 132983
  v                                                               COA: 256038
                                                                  Kent CC: 01-007548-CC
  RODNEY TOMKINS and DARCY TOMKINS,
             Defendants-Appellees.
  _______________________________________

                On order of the Chief Justice, the motions by Ackerman, Ackerman &
  Dynowski and the Mackinac Center for Public Policy for leave to file briefs amicus
  curiae are considered and they are GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 30, 2007                   _________________________________________
                                                                             Clerk